DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 has been considered by the examiner.

Response to Arguments
Applicant’s arguments files 12/28/2021 with respect to claim(s) 1-7, 9, 11-16, and 18-22 on pages 9-11 and claim 23 on page 12 have been considered but are moot based on new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-7, 9, 11-12, 14-15, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringland et al. (US 2016/0043953 A1) hereinafter Ringland in view of Liu (WO 03/071740 A1) hereinafter Liu.
	Regarding claim 1, Ringland teaches a method comprising: at a router device configured for use in a wireless network (access point (AP); para. 36 and Fig. 1), receiving data packets of a multimedia traffic flow at an incoming data rate (AP includes downstream traffic control (indicating incoming data rate); para. 26 backhaul downstream data; para. 36, types of data including video voice; para. 41 and Fig. 2); performing a traffic shaping process on the data packets (AP includes downstream traffic control; para. 26) by: queuing the data packets of the multimedia traffic flow in a buffer (queuing data traffic in different queues; para. 41 and Fig. 2), wherein the queuing includes assigning the multimedia traffic flow to a different priority queue that is different from a priority queue associated with an access category of video (voice queue different from video queue and different traffic requirements (priorities); para. 41-42 and Fig. 2); scheduling the queued data packets of the multimedia traffic flow for output from the buffer at a target data rate (policing or shaping downstream data traffic; para. 41 and para. 59); and causing the output data packets of the multimedia traffic flow to be transmitted over a wireless link at the target data rate for delivery to a wireless mobile device operative in the wireless network (policing or shaping downstream data traffic from AP to devices via wireless local area network (WLAN) using threshold (data rate); para. 41 and para. 59 and Fig. 3), wherein a congestion control mechanism between a traffic source and the wireless mobile device operates to adjust the incoming data rate in accordance with the target data rate (apply traffic shaping/policing to transmitted packets; para. 59) based on a measured airtime usage associated with the multimedia traffic flow with respect to an allocated airtime fairness threshold associated with the multimedia traffic flow (airtime usage detected for downstream traffic of clients; para. 60-61, compare transmitted traffic/airtime to threshold for traffic shaping; para. 59 and para. 84-88).
	Ringland does not explicitly disclose so as to lower the incoming data rate by assigning the multimedia traffic flow to a lower priority queue that is different from the priority queue associated with the access category of video or to increase the incoming data rate by assigning the multimedia traffic flow to a higher priority queue that is different from the priority queue associated with the access category of video.
	However, in the same field of endeavor, Liu teaches so as to lower the incoming data rate (downgrade service; page 13 line 8, low priority queue will get less resource in polling round; page 8 lines 25-26) by assigning the multimedia traffic flow to a lower priority queue that is different from the priority queue associated with the access category of video (multi-class priority queuing; page 8 lines 17-18, queues represent service classes; page 8 line 20, queue associated with weight and packet placed into queue; page 10 lines 14-15, weight adjusted taking into account channel; page 10 lines 29-30, packets placed into queue based on weight; page 11 lines 2-4, shift packet from one queue to another; page 13 lines 20-21, downgrade service (adjust to lower priority queue); page 13 line 8, QoS classes include conversational, streaming, interactive, and background; page 11 lines 12-14, applicable to downlink; page 14 line 5, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference) or to increase the incoming data rate (shift to upper queue; page 13 line 8, high priority queue will get more resource in polling round; page 8 lines 25-26) by assigning the multimedia traffic flow to a higher priority queue that is different from the priority queue associated with the access category of video (multi-class priority queuing; page 8 lines 17-18, queues represent service classes; page 8 line 20, queue associated with weight and packet placed into queue; page 10 lines 14-15, weight adjusted taking into account channel; page 10 lines 29-30, packets placed into queue based on weight; page 11 lines 2-4, shift packet from one queue to another; page 13 lines 20-21, shift to upper queue; page 13 line 8, QoS classes include conversational, streaming, interactive, and background; page 11 lines 12-14, applicable to downlink; page 14 line 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Liu to the system of Ringland, where Ringland’s service differentiation on shared wireless resource (para. 81) along with Liu’s priority control in wireless communication (page 2 lines 17-24) improves fairness in transmission optimization.
	Regarding claim 2, the combination of Ringland and Liu teaches the limitation of previous claim 1.
	Ringland further teaches wherein the target data rate is derived from the incoming data rate (shaping/policing applied to transmitted packets and total traffic evaluated; para. 59 and Fig. 3) and one or more communication-related parameters, the one or more communication-related parameters including one or more of a channel utilization parameter (traffic control for WLAN traffic based on wireless resource utilization; para. 35 and para. 61-63, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference), a queue depth parameter, and a congestion level parameter.
	Regarding claim 5, the combination of Ringland and Liu teaches the limitation of previous claim 1.
	Ringland further teaches wherein the target data rate is derived based on one or more of a client (traffic flow control limit depending on wireless station priority level; para. 22-24 and para. 78, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference), application, or service type associated with the wireless mobile device (calculate rate for each client in each QoS class; para. 63).
	Regarding claim 6, the combination of Ringland and Liu teaches the limitation of previous claim 1.
	Ringland further teaches wherein the target data rate is set to reduce or eliminate wireless collisions over the wireless link with one or more other wireless mobile devices (tightening shaping when traffic above threshold; para. 59, theoretical capacity reduced due to interference from other wireless users; para. 67).
	Regarding claim 7, the combination of Ringland and Liu teaches the limitation of previous claim 1.
	Ringland further teaches performing the traffic shaping process on the data packets of the multimedia traffic flow based on identifying that the measured airtime usage associated with the multimedia traffic flow fails to satisfy the allocated airtime fairness threshold (fairer use of wireless resource; para. 35, perform traffic shaping/policing based on evaluation of transmitted traffic against threshold; para. 59).
	Regarding claim 9, the combination of Ringland and Liu teaches the limitation of previous claim 1.
	Liu further teaches wherein the lower priority queue is mapped to a priority value corresponding to an access category of best effort or background (queues represent service classes; page 8 line 20, QoS classes include background; page 11 lines 12-14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Liu to the system of Ringland, where Ringland’s service differentiation on shared wireless resource (para. 81) along with Liu’s priority control in wireless communication (page 2 lines 17-24) improves fairness in transmission optimization.

	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1, including Ringland teaches a wireless access point (AP) of a wireless network (access point (AP); para. 36 and Fig. 1), comprising: one or more processors (AP includes calculator; para. 24); one or more wireless transceivers coupled to the one or more processors (reducing/increasing traffic; para. 24, upstream/downstream traffic control; para. 26); the one or more processors being configured to operate with use of the one or more wireless transceivers (AP includes calculator to reduce/increase traffic; para. 24).
	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6.
	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.

	Regarding claim 21, the combination of Ringland and Liu teaches the limitation of previous claim 1.
	Ringland further teaches wherein the higher priority queue is mapped to a priority value corresponding to an access category of voice (Wi-Fi Multimedia (WMM) QoS specifies Voice, Video; para. 09 and para. 60).
	Regarding claim 23, the combination of Ringland and Liu teaches the limitation of previous claim 1.
	Ringland further teaches wherein the multimedia traffic flow, when received, includes a priority value that is mapped to an access category of video (example including video; para. 49-50 and para. 57). 

Claim(s) 3-4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringland in view of Liu, and further in view of Himayat et al. (US 2016/0119939 A1) hereinafter Himayat.
	Regarding claim 3, the combination of Ringland and Liu teaches the limitation of previous claim 2.
	 The combination of Ringland and Liu does not explicitly disclose wherein the target data rate is further derived from a fractional offloading factor associated with a fractional offloading of the multimedia traffic flow from a mobile network to the wireless network.
	However, in the same field of endeavor, Himayat teaches wherein the target data rate is further derived from a fractional offloading factor associated with a fractional offloading of the multimedia traffic flow from a mobile network to the wireless network (a portion of traffic to be sent to WLAN and LTE is determined (fractional offloading factor); para. 18, link aggregation scheduler (LAS) determines how traffic will be assigned across links; para. 20, LAS splits traffic in proportion to throughput; para. 23 and para. 50 where splits traffic in proportion to throughput indicates target data rate).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Himayat to the modified system of Ringland and Liu, where Ringland and Liu’s modified system along with Himayat’s offloading (para. 16) improves resource utilization by redistributing wireless traffic over more wireless resources as needed.
	Regarding claim 4, the combination of Ringland, Liu, and Himayat teaches the limitation of previous claim 3.
	Himayat further teaches wherein the fractional offloading involves only a portion of the multimedia traffic flow for content to be delivered to the wireless mobile device via the wireless network (a portion of traffic to be sent to WLAN and LTE is determined (fractional offloading factor); para. 18).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Himayat to the modified system of Ringland, Liu, and Himayat, where Ringland, Liu, and Himayat’s modified system along with Himayat’s offloading (para. 16) improves resource utilization by redistributing wireless traffic over more wireless resources as needed.

	Regarding claim 13, the combination of Ringland and Liu teaches the limitation of previous claim 11.
	 The combination of Ringland and Liu does not explicitly disclose wherein the target data rate is derived from a fractional offloading factor associated with a fractional offloading of the multimedia traffic flow from a mobile network to the wireless network.
	However, in the same field of endeavor, Himayat teaches wherein the target data rate is derived from a fractional offloading factor associated with a fractional offloading of the multimedia traffic flow from a mobile network to the wireless network (a portion of traffic to be sent to WLAN and LTE is determined (fractional offloading factor); para. 18, link aggregation scheduler (LAS) determines how traffic will be assigned across links; para. 20, LAS splits traffic in proportion to throughput; para. 23 and para. 50 where splits traffic in proportion to throughput indicates target data rate).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Himayat to the modified system of Ringland and Liu, where Ringland and Liu’s modified system along with Himayat’s offloading (para. 16) improves resource utilization by redistributing wireless traffic over more wireless resources as needed.

Claim(s) 16, 18-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringland in view of Himayat, and further in view of Liu.
	Regarding claim 16, Ringland teaches a method comprising: at a network node (access point (AP); para. 36 and Fig. 1), obtaining an incoming data rate of a multimedia traffic flow to be delivered to a wireless mobile device operative in a wireless network (AP includes downstream traffic control (indicating incoming data rate); para. 26 backhaul downstream data; para. 36, types of data including video voice; para. 41 and Fig. 2, compare (obtaining) transmitted traffic/airtime to threshold for traffic shaping; para. 59 and para. 84-88); obtaining one or more communication-related parameters associated with the multimedia traffic flow (compare transmitted traffic/airtime to threshold for traffic shaping; para. 59 and para. 84-88).
	Ringland does not explicitly disclose obtaining a fractional offloading factor associated with a fractional offloading of the multimedia traffic flow from a mobile network to the wireless network; determining a target data rate based on the incoming data rate, the one or more communication-related parameters, and the fractional offloading factor; and causing the target data rate to be enforced on the multimedia traffic flow with use of a traffic shaping process, for delivery of the multimedia traffic flow to the wireless mobile device operative in the wireless network, wherein the traffic shaping process includes adjusting the incoming data rate in accordance with the target data rate.
	However, in the same field of endeavor, Himayat teaches obtaining a fractional offloading factor associated with a fractional offloading of the multimedia traffic flow from a mobile network to the wireless network (a portion of traffic to be sent to WLAN and LTE is determined (fractional offloading factor); para. 18); determining a target data rate based on the incoming data rate, the one or more communication-related parameters, and the fractional offloading factor (link aggregation scheduler (LAS) determines how traffic will be assigned across links; para. 20, LAS splits traffic in proportion (target data rate) to throughput (communication-related parameter); para. 23 and para. 50); and causing the target data rate to be enforced on the multimedia traffic flow with use of a traffic shaping process (after split, scheduler for each link independently schedules data (enforcing target data rate on multimedia flow) using throughput; para. 24), for delivery of the multimedia traffic flow to the wireless mobile device operative in the wireless network (UE throughput; para. 24), wherein the traffic shaping process includes adjusting the incoming data rate in accordance with the target data rate (scheduler for each link independently schedules data (adjust rate); para. 24).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Himayat to the system of Ringland, where Ringland’s service differentiation on shared wireless resource (para. 81) along with Himayat’s offloading (para. 16) improves resource utilization by redistributing wireless traffic over more wireless resources as needed.
	Himayat does not explicitly disclose so as to lower the incoming data rate by assigning the multimedia traffic flow to a lower priority queue that is different from a priority queue associated with an access category of video or to increase the incoming data rate by assigning the multimedia traffic flow to a higher priority queue-than that is different from the priority queue associated with the access category of video.
	However, in the same field of endeavor, Liu teaches so as to lower the incoming data rate (downgrade service; page 13 line 8, low priority queue will get less resource in polling round; page 8 lines 25-26) by assigning the multimedia traffic flow to a lower priority queue that is different from a priority queue associated with an access category of video (multi-class priority queuing; page 8 lines 17-18, queues represent service classes; page 8 line 20, queue associated with weight and packet placed into queue; page 10 lines 14-15, weight adjusted taking into account channel; page 10 lines 29-30, packets placed into queue based on weight; page 11 lines 2-4, shift packet from one queue to another; page 13 lines 20-21, downgrade service (adjust to lower priority queue); page 13 line 8, QoS classes include conversational, streaming, interactive, and background; page 11 lines 12-14, applicable to downlink; page 14 line 5, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference) or to increase the incoming data rate (shift to upper queue; page 13 line 8, high priority queue will get more resource in polling round; page 8 lines 25-26) by assigning the multimedia traffic flow to a higher priority queue-than that is different from the priority queue associated with the access category of video (multi-class priority queuing; page 8 lines 17-18, queues represent service classes; page 8 line 20, queue associated with weight and packet placed into queue; page 10 lines 14-15, weight adjusted taking into account channel; page 10 lines 29-30, packets placed into queue based on weight; page 11 lines 2-4, shift packet from one queue to another; page 13 lines 20-21, shift to upper queue; page 13 line 8, QoS classes include conversational, streaming, interactive, and background; page 11 lines 12-14, applicable to downlink; page 14 line 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Liu to the modified system of Ringland and Himayat, where Ringland and Himayat’s modified system along with Liu’s priority control in wireless communication (page 2 lines 17-24) improves fairness in transmission optimization.

	Regarding claim 18, the combination of Ringland, Himayat, and Liu teaches the limitation of previous claim 16.
	Himayat further teaches repeating the determining of the target data rate based on a progressive increasing of the fractional offloading factor (after split, scheduler for each link independently schedules data (target data rate) schedulers coordinate scheduling decisions for optimizing (progressive increasing) based on periodically exchanging metrics (repeating determining); para. 24).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Himayat to the modified system of Ringland, Himayat, and Liu, where Ringland, Himayat, and Liu’s modified system along with Himayat’s offloading (para. 16) improves resource utilization by redistributing wireless traffic over more wireless resources as needed.
	Regarding claim 19, the combination of Ringland, Himayat, and Liu teaches the limitation of previous claim 16.
	Ringland further teaches identifying that the multimedia traffic flow is associated with a measured airtime usage that exceeds an allocated airtime fairness (ATF) threshold, and wherein the target data rate is set based on the measured airtime usage to satisfy the allocated ATF threshold (fairer use of wireless resource; para. 35, perform traffic shaping/policing based on evaluation of transmitted traffic against threshold; para. 59).

	Regarding claim 20, the combination of Ringland, Himayat, and Liu teaches the limitation of previous claim 16.
	Ringland further teaches wherein the one or more communication-related parameters include one or more of a channel utilization parameter (traffic control for WLAN traffic based on wireless resource utilization; para. 35 and para. 61-63, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference), a queue depth parameter, and a congestion level parameter.

	Regarding claim 22, the combination of Ringland, Himayat, and Liu teaches the limitation of previous claim 16.
	Ringland further teaches wherein the lower priority queue is mapped to a priority value corresponding to an access category of best effort or background (Wi-Fi Multimedia (WMM) QoS specifies Video, Best Efforts and Background; para. 09 and para. 60) and the higher priority queue is mapped to a priority value corresponding to an access category of voice (Wi-Fi Multimedia (WMM) QoS specifies Voice, Video; para. 09 and para. 60).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Yadav et al. (US 2017/0245177 A1) discloses managing network traffic.
	Mignot et al. (US 2010/0296466 A1) discloses a wireless transmission rate control method.
	Kokku et al. (US 2010/0189063 A1) discloses methods and systems for rate matching and rate shaping in a wireless network.
	Benveniste (US 2014/0010081 A1) discloses tiered contention multiple access (TCMA): a method for priority-based shared channel access.
	Howes et al. (US 2014/0146676 A1) discloses a method and system for prioritizing network packets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.P./Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474